 

 

FILED
U.S. DISTRICT COURT
AUGUSTA DIV.

ZO MAR 12 PH 3: 06

IN THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF GEORGIA

DUBLIN DIVISION ERO DIST OF GA.
RICKY LEWIS WILSON, )
Plaintiff,
V. ) CV 319-023
JILL CRAVY,
Defendant.
ORDER

After a careful, de novo review of the file, the Court concurs with the Magistrate
Judge’s Report and Recommendation, to which objections have been filed. (Doc. no. 36.)
Accordingly, the Court OVERRULES Plaintiffs objections, ADOPTS the Report and
Recommendation of the Magistrate Judge as its opinion, GRANTS Defendant’s motion to
dismiss, (doc. no. 26), DISMISSES this case, and CLOSES this civil action.

LA Do ;
SO ORDERED this day of March, 2020, at Augusta, Georgia.

 
 

 

UNITED STATES DISTRICT JUDGE

 
